HUSTON, J.
— This is an action of ejectment. The plaintiffs and the principal defendant are Nez Perces Indians, who have received allotments of land in severalty, and patents for the land so allotted. A dispute as to boundary lines of the lands severally allotted to and patented to them having arisen between the plaintiffs and the principal defendant, the former brought their action of ejectment to recover the possession of the land in question, in the district court of Nez Perces county. To the complaint of the plaintiffs, defendants filed a demurrer raising the question of jurisdiction. Defendants (appellants here) insist that the state courts have no' jurisdiction of either the parties or the subject matter. This is the only question involved in this case. The demurrer of appellants was overruled by the district court, and judgment entered in favor of plaintiffs, 'defendants having declined to answer. From this judgment appeal is taken by the defendants to this court.
Section 6 of the act of Congress of February 8th is as follows: "That upon the completion of said allotments and the patenting of the lands to said allottees, each and every member of the respective bands or tribes of Indians to whom allotments have *87been made shall have the benefit of and be subject to the laws, both civil and criminal, of the state or territory in which they may reside; and within its jurisdiction to equal protection of the law. And every Indian born within the territorial limits of the United States to whom allotments shall have been made under the provisions of this act, or under any law or treaty, and every Indian born within the territorial limits of the United States who'has voluntarily taken up within said limits, his residence separate and apart from any tribe of Indians therein and has adopted the habits of civilized life, is hereby declared to be a citizen of the United States, and is entitled to all the rights, privileges, and immunities of such citizens, whether said Indian has been or not, by birth or otherwise, a member of any tribe of Indians within the territorial limits of the United States, without in any manner impairing or otherwise affecting the right of any such Indian to tribal or other property.” It seems clear to us, under the provisions of this section, that the Indians who have availed themselves of the .provisions of said act, and complied with the exigencies thereof, have the same standing in the courts of the state as any other citizen of the United States. The judgment of the district court is affirmed, with costs.
Sullivan, O. J., and Quarles, J., concur.